DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.
 				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, it is unclear how the bottom is “rectangular”.  The bottom is a side of the lumen/open space and it is not clear what specifically is rectangular about it.  Does this include the sides?  And where is the top of the rectangle?
In claims 16 and 20, the preamble is inconsistent with the claim body.  It is unclear how a distal face, proximal face, and lumen make the device a MCRD.  Nothing has been set forth in the claims that releases a drug/therapy in a controlled way.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Lim (2012/0215184). Lim shows and discloses a molded cylindrical tube with 8 ridges and grooves containing a pharmaceutical agent, such as dexamethasone 21 phosphate (e.g. figures 5 and 6, paras. 27, 54, etc.).  As to the MCRD in the preamble, the claim body of claims 16 and 20 does not breathe life and meaning into the MCRD preamble limitation.  As to claim 1, Lim provides all the limitations set forth in the claim as to what the MCRD comprises (in the alternative, see the 103 rejection below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Marshall (6052625).
Lim discloses the claimed invention and that the system delivers drugs from a polymer body but does not specifically say that the system is a MCRD.  Marshall discloses the use of a MCRD as the drug delivery device (e.g. Dex., col. 4, line 67, etc.) to provide a uniformly dispersed drug for controlled diffusion/erosion of the drug into the body to better treat the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Lim, with the drug delivery device being an MCRD, as taught by Marshall, since it would provide the predictable results of uniformly dispersing the drug in the device for controlled diffusion/erosion of the drug into the body to better treat the patient.
Claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, or Lim in view of Marshall.  Lim, or Lim in view of Marshall disclose the claimed invention and that the lumen can have many different shapes (e.g. paras. 5, 32, etc.) but not specifically the bottom of the grooves being flat/rectangular.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the grooves to have a flat or rectangular shape, because Applicant has not disclosed that the flat or rectangular groove bottoms provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with rounded groove bottoms as taught by Lim or Lim in view of Marshall, because it effectively releases the pharmaceutical agent from the device.  Therefore, it would have been an obvious matter of design choice to modify Lim or Lim in view of Marshall to obtain the invention as specified in the claim(s).
In the alternative, claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Kantor (2004/0039332), or Lim in view of Marshall and further in view of Kantor (2004/0039332).  Lim, or Lim in view of Marshall disclose the claimed invention and that the lumen can have many different shapes (e.g. paras. 5, 32, etc.) but not specifically the bottom of the grooves being flat/rectangular.  Kantor discloses the use of a bottom groove being flat/rectangular (e.g. figure 4, para. 43, etc.) to provide stress relief for the medical tube.  It would have been an obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system as taught by Lim, or Lim in view of Marshall, with the bottom of the grooves being flat or rectangular, as taught by Kantor, since it would provide the predictable results of stress relieve for the medical tube.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, or Lim in view of Marshall.  Lim, or Lim in view of Marshall disclose the claimed invention being a molded device with a mixture of pharmaceutical ingredients except for the exact makeup of the MCRD being an injection molded mixture containing at least liquid silicone rubber.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s previous findings and/or provided evidence of non-obviousness) to have modified the system and method at taught by Lim, or Lim in view of Marshall, with the MCRD being an injection molded mixture containing at least liquid silicone rubber, as is well known and common knowledge in the art, since it would provide the predictable results of a system that is biocompatible and provides therapy, such as anti-inflammatory drug delivery, for reducing inflammation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-11 and 14-16 of U.S. Patent No. 10821282. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.

Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment. 
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and provides a teaching of some of the well-known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7/12/22